Citation Nr: 1042431	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  06-20 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, 
including as due to herbicide (Agent Orange) exposure.

2.  Entitlement to service connection for hypertension, including 
as due to herbicide (Agent Orange) exposure and as secondary to 
the thyroid disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2005 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, denying the 
Veteran's claims for service connection for a thyroid disorder 
and hypertension.

In July 2009, the Board remanded the claims to the RO via the 
Appeals Management Center (AMC) for additional development and 
consideration.  In July 2010, the AMC issued a supplemental 
statement of the case (SSOC) continuing to deny these claims and 
returned the file to the Board for further appellate review.  


FINDINGS OF FACT

1.  There is no indication the Veteran had a thyroid disorder 
while in the military, within one year of his discharge, or even 
for many ensuing years, and the most probative (competent and 
credible) medical and other evidence of record indicates this 
condition is unrelated to his military service, including to his 
presumed exposure to Agent Orange in Vietnam.

2.  There also is no indication the Veteran had hypertension 
while in the military, within one year of his discharge, or even 
for many ensuing years, and the most probative (competent and 
credible) medical and other evidence of record indicates this 
condition is unrelated to his military service, including to a 
service-connected disability inasmuch as the thyroid disorder has 
not been linked to his military service.




CONCLUSIONS OF LAW

1.  The Veteran's thyroid disorder was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service, including as a result of his 
exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2010).

2.  The Veteran's hypertension was not incurred in or aggravated 
by his military service and may not be presumed to have been 
incurred in service, including as a result of his exposure to 
herbicides, and is not proximately due to, the result of, 
or chronically aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).



Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court could conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 2005, 
December 2006 and October 2009.  The letters informed him of the 
evidence required to substantiate his claims and of his and VA's 
respective responsibilities in obtaining this supporting 
evidence.  Note also that the December 2006 and October 2009 
letters complied with Dingess by as well discussing the 
downstream disability rating and effective date elements of the 
claims.  Moreover, since providing that October 2009 notice, the 
AMC has readjudicated his claims in the July 2010 SSOC, including 
considering any additional evidence submitted or otherwise 
obtained in response to that additional notice.  So his claims 
have been reconsidered since providing all necessary VCAA notice, 
such that the timing defect in the provision of the notice, since 
it did not precede the initial adjudication of his claims, rather 
was post-adjudicatory, has been rectified ("cured").  See again 
Mayfield IV and Prickett.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his service 
treatment records (STRs), VA treatment records, private treatment 
records and any relevant lay statements.  In addition, following 
and as a result of the Board's July 2009 remand, the AMC arranged 
for a VA compensation examination concerning both claims in 
October 2009, and obtained an addendum in January 2010, to assist 
in determining whether the Veteran's claimed conditions are 
attributable to his military service, including to his presumed 
exposure to herbicides (Agent Orange) in Vietnam.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  And in obtaining this necessary medical 
comment, the Board is satisfied there was substantial compliance 
with this July 2009 remand directive.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Therefore, the Board is satisfied that VA has 
provided all assistance required by the VCAA and that appellate 
review may proceed without prejudicing the Veteran.  

II.  Entitlement to Service Connection for a Thyroid Disorder and 
Hypertension, Including due to Agent Orange Exposure

The Veteran contends that he suffers from a thyroid disorder due 
to his military service and, specifically, as a result of his 
presumed exposure to Agent Orange or other herbicides while 
stationed in Vietnam.  Additionally, he claims his hypertension 
is also a result of his presumed exposure to Agent Orange or 
other herbicides in Vietnam, or, alternatively, it is due to his 
thyroid disorder.  Unfortunately, however, after reviewing the 
relevant evidence of record, the Board finds that the 
preponderance of the evidence is against these claims, so they 
must be denied.

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  

Service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  When determining service connection, 
all theories of entitlement, direct, presumptive and secondary, 
must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  Evidence relating the current disorder to 
service must be medical unless it concerns a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in service, 
there is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally are insufficient.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  A layperson generally is incapable of 
opining on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

But there are exceptions to this general rule.  Lay testimony is 
competent, for example, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).

When, say, a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Malignant (cancerous) tumors and hypertension will be presumed to 
have been incurred in service if manifested to a compensable 
degree (meaning at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).

Also, diseases associated with exposure to certain herbicide 
agents used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an 
herbicide agent and manifestation of the disease to a degree of 
10 percent or more within the time period specified for each 
disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a 
Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), 
he or she is presumed to have been exposed to herbicides if he or 
she served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of VA's 
General Counsel held that service on a deep-water naval vessel 
off the shores of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, may not be considered 
service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A).  And the Federal Circuit Court since has clarified 
that service in the Republic of Vietnam requires service on the 
landmass of Vietnam or inland waterways.  Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).

VA recently published and implemented new regulations regarding 
Agent Orange exposure.  The diseases presumptively associated 
with said exposure now include chloracne or other acneform 
disease consistent with chloracne, type II diabetes, Hodgkin's 
disease, ischemic heart disease, all chronic B-cell leukemias, 
multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, Parkinson's disease, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 
75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

However, the Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  
See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. 
Reg. 41, 442-49 (1996).  The Secretary has clarified that a 
presumption of service connection based on exposure to herbicides 
used in the Republic of Vietnam during the Vietnam Era is not 
warranted for the following conditions:  Cancer of the 
oral cavity (including lips and tongue, pharynx (including 
tonsils), or nasal cavity (including ears and sinuses); cancers 
of the pleura, mediastinum, and other unspecified sites within 
the respiratory system and intrathoracic organs; esophageal 
cancer; stomach cancer; colorectal cancer (including small 
intestine and anus); hepatobiliary cancers (liver, gallbladder 
and bile ducts); pancreatic cancer; bone and joint cancer; 
melanoma; non-melanoma skin cancer (basal cell and squamous 
cell); nasopharyngeal cancer, breast cancer, cancers of 
reproductive organs (cervix, uterus, ovary, testes, and penis; 
excluding prostate); urinary bladder cancer; renal cancer; 
cancers of brain and nervous system (including eye); 
endocrine cancers (thyroid, thymus, and other endocrine; cancers 
at other and unspecified sites; neurobehavioral disorders 
(cognitive and neuropsychiatric); 


amyotrophic lateral sclerosis (ALS); chronic peripheral nervous 
system disorders; respiratory disorders; gastrointestinal immune 
system disorders (immune suppression, allergy, and autoimmunity); 
circulatory disorders (including hypertension); endometriosis; 
effects on thyroid homeostasis; certain reproductive effects, 
and, any other condition for which the Secretary has not 
specifically determined a presumption of service connection is 
warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 
2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 
75 Fed.Reg. 32540 (June 8, 2010).

As previously determined in the Board's July 2009 remand, there 
is no disputing the Veteran has a thyroid disorder and 
hypertension, as he was diagnosed with a history of benign 
thyroid nodule, status post resection with residual 
hypothyroidism on replacement therapy.  Further, he has been 
diagnosed with hypertension, although it is not well controlled 
and he is on minimal therapy, but no apparent complications in 
the July 2005 VA Agent Orange clinic note.  Further, as also 
already determined in the Board's July 2009 remand, although the 
Veteran's exposure to Agent Orange has been presumed based on his 
service personnel records confirming he served in Vietnam from 
July 1967 to July 1968, neither his thyroid disorder nor 
hypertension is a disease presumptively associated with exposure 
to Agent Orange as they are not on the list of diseases presumed 
to have been caused by exposure to Agent Orange.  See 38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  Indeed, to the contrary, 
thyroid cancer is expressly excluded from this list.

Therefore, to the extent his claim for a thyroid disorder 
involves a condition other than cancer (same for his 
hypertension), he must alternatively have proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  See, too, McCartt v. West, 12 Vet. App. 164, 167 (1999) 
(indicating the principles set forth in Combee, which instead 
concerned exposure to radiation, are equally applicable in cases 
involving claimed exposure to Agent Orange to establish 
direct causation).



But first addressing these claims on a direct-incurrence basis 
(as opposed to on the alternative presumptive bases mentioned), 
the Veteran asserts his thyroid disorder also may be the result 
of a neck injury he sustained during service when he was injured 
by shrapnel due to an exploding grenade.  See, e.g., his June 
2006 statement.  He additionally maintains that his hypertension 
is a secondary residual of his thyroid disorder - in other 
words, that it is proximately due to, the result of, 
or chronically (meaning permanently) aggravated by the thyroid 
disorder.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

The Veteran's STRs are completely unremarkable for any relevant 
complaints, treatment or diagnoses of a thyroid disorder or 
associated hypertension during his military service or within one 
year of his discharge - including stemming from the claimed neck 
injury in combat.  He asserts this injury occurred when he was 
hit by a hand grenade.  See, e.g., his August 2005 statement.  
And the Board sees he received the Purple Heart Medal for 
injuries sustained in combat in Vietnam, among other medals and 
commendations.  So there is no disputing he engaged in combat, 
where the event in question is said to have occurred.  Therefore, 
there is credible evidence he sustained a neck injury in service.  
See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) lessening this 
evidentiary burden of proof for showing incurrence of relevant 
injury in service where the event in question occurred in combat 
- provided, as here, the type injury alleged is consistent with 
the circumstances, conditions, and hardships of the Veteran's 
service.

But proving he sustained the claimed neck injury, even in combat, 
is not tantamount to concluding he has a consequent thyroid 
disorder and/or hypertension.  Cf. Collette v. Brown, 82 F.3d 
389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 
194-95 (1999).  That is, the mere fact that he presumably 
sustained this injury during service, in combat, does not obviate 
the need for him to still have medical nexus evidence 
etiologically linking any current thyroid disorder and 
hypertension to that injury.



Specifically concerning his blood pressure readings in service, 
the Veteran's STRs show it was within normal limits at all times 
when measured.  This includes when measured during his July 1968 
military separation examination, when it was 110/70, so well 
within normal limits.

There also was no objective indication of hypertension or a 
thyroid disorder within one year of the Veteran's discharge from 
service, meaning by July 1969, certainly not to the required 
degree of at least 10-percent disabling to warrant presuming 
these conditions were incurred in service.  See 38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7101, indicating the minimum 
compensable rating of 10 percent for hypertension requires 
diastolic blood pressure predominantly 100 or more or systolic 
blood pressure predominantly 160 or more or minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication for 
control.

In fact, there were no complaints or diagnoses of hypertension or 
a thyroid disorder for many years after service, so far beyond 
the one-year period following service for presuming these 
conditions were incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

As well, the evidence in the claims file does not etiologically 
link the Veteran's thyroid disorder or hypertension to his 
military service - under any potential theory of entitlement.  
He asserts that a doctor told him that his thyroid condition may 
be attributable to the neck injury in service.  See his August 
2005 statement.  The claims file, however, does not contain any 
corroboration of this purported statement.  And the Court has 
held that the connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  



A July 2005 Agent Orange clinic note states the Veteran's current 
diagnoses for these disorders and describes his treatment, but 
without also attributing these disorders to his military service.  
Similarly, the private treatment records from Dr. J.P., dated in 
November 2000, and Dr. J.H., dated from August 2004 to 
October 2005, only serve to confirm the Veteran suffers from a 
thyroid disorder and hypertension, without also commenting on the 
cause of these conditions in terms of whether they are 
attributable to or date back to his military service - 
including, in particular, to the neck injury mentioned.

Moreover, following and as a result of the Board's July 2009 
remand, the Veteran had a VA compensation examination in October 
2009 for medical nexus opinions specifically concerning the 
etiology of these claimed conditions.  On physical examination, 
the examiner observed a 0.5 cm well-healed scar on the right side 
of the Veteran's neck.  At the base of his neck there is also a 
17 cm curved,0
well-healed scar.  Further, the Veteran's blood pressure was 
recorded as 140/83, 147/96 and 141/89.  The examiner confirmed 
the diagnosis of benign follicular adenoma, status post excision.  
The examiner also indicated this disorder is largely "idiopathic 
with no known causality."  The examiner went on to indicate 
"there is no mention of injury predisposing, particularly a 
localized trauma to the thyroid" and it is also unlikely there 
was injury to the Veteran's thyroid during service as described 
because the wound was "superficial not requiring stitches."  
Thus, it is unlikely that the thyroid was punctured.  Taking all 
of this information into consideration, the examiner opined that 
the Veteran's thyroid disorder is less likely than not related to 
his shrapnel wound in Vietnam.

Concerning the Veteran's claim for hypertension, the October 2009 
examiner clarified that thyroid disorders do not cause 
hypertension.  Therefore, the Veteran's hypertension could not be 
related to his thyroid disorder.  In January 2010, the examiner 
added that the Veteran's hypertension also was not a result of 
his presumed exposure to Agent Orange in Vietnam.



So this evidence simply does not support this notion that the 
Veteran's disorders date back to his military service or are 
otherwise attributable to his service, either his combat injury 
or presumed exposure to Agent Orange in Vietnam.  The first 
documented post-service complaint of a thyroid disorder was in 
November 2000, approximately 32 years after his separation from 
service.  The first documented complaint for hypertension was not 
until August 2005, at the Agent Orange clinic, so approximately 
37 years following the conclusion of his service.  These 32- and 
37-year lapses between the conclusion of his service and the 
first documented post-service complaint of a thyroid disorder and 
hypertension, respectively, is compelling evidence against his 
claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether an 
injury or a disease was incurred in service resulting in any 
chronic or persistent disability).

Furthermore, there also is no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.303(b); 3.307; 3.309; Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  Following separation, there are 
no records of complaints or treatment for a thyroid disorder and 
hypertension until November 2000 and August 2005, respectively.  
This again, incidentally, was well beyond the one-year 
presumptive period following his discharge from service for the 
initial manifestation of a hypertension or a malignant tumor to a 
compensable degree of at least 10-percent disabling to otherwise 
warrant presuming these conditions were incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Consequently, the only evidence of record supporting his 
contention that his thyroid disorder and hypertension are related 
to his military service comes from the Veteran personally by way 
of statements he has filed in support of his claim and described 
above.  Even as a layman, he is competent to proclaim having 
experienced the symptomatology related to his thyroid problems, 
or any discomfort due to his hypertension while in service and 
during the many years since.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability, including during 
service, even where not corroborated by contemporaneous 
medical evidence such as treatment records).  But his lay 
testimony concerning this, while competent, is not also credible 
given that he did not have any relevant complaints (e.g., 
pertinent symptoms) for so many years following the conclusion of 
his service, until November 2000 for his thyroid disorder and 
August 2005 for his hypertension.  See Rucker v. Brown, 10 Vet. 
App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Moreover, it is worth repeating that the question of whether 
there is indeed this etiological link between the thyroid 
disorder and hypertension and his military service is a medical, 
not lay determination.  38 C.F.R. § 3.159(a)(1) and (a)(2).  
See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In making this credibility determination, the Board does not find 
the Veteran's statements concerning the cause of his thyroid 
disorder and hypertension to be credible since there is simply no 
evidence to support this notion.  In fact, the October 2009 VA 
examiner specifically stated that the conceded in-service injury 
did not cause trauma to the Veteran's thyroid so, in turn, did 
not cause his current thyroid disorder and hypertension (noting 
also that hypertension is not commonly associated with thyroid 
disorders of the type claimed).  In Dalton v. Nicholson, 21 Vet. 
App. 23 (2007), the Court found a VA examination inadequate where 
the examiner did not comment on the Veteran's report of in-
service injury and, instead, relied on the absence of evidence in 
the Veteran's service treatment records to provide a negative 
opinion.  Here, though, the October 2009 VA examiner readily 
acknowledged the injuries the Veteran sustained in combat in 
Vietnam, just instead concluded those injuries did not likely 
result in his thyroid disorder or hypertension.  So even 
acknowledging there is proof of his claimed disorders, and proof 
of injury in service, there still is no competent and credible 
medical nexus evidence of record establishing a correlation 
between these current disabilities and that injury in service.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).  The Federal Circuit Court 
has recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Regarding the question of secondary service connection, there 
must be:  (1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 
(1999); Velez v. West, 11 Vet. App. 148, 158 (1998).  As there is 
no medical evidence of a nexus (i.e., link) between the Veterans' 
thyroid disorder and his military service, either on a direct or 
presumptive basis, there simply cannot be any way to secondarily 
connect his hypertension to his service by way of this disorder 
since it is not service connected.  Velez, 11 Vet. App. at 158.  
See also Wallin, 11 Vet. App. at 512, and McQueen, 13 Vet. App. 
237.  In other words, the mere fact that the Board has determined 
the thyroid disorder is unrelated to service necessarily means 
the hypertension also is not to the extent the Veteran is 
attempting to establish this correlation to his service via the 
thyroid disorder.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service connection 
for a thyroid disorder and hypertension.  So there is no 
reasonable doubt to resolve in his favor, and these claims must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

The claim for service connection for a thyroid disorder, 
including due to Agent Orange exposure, is denied.  

The claim for service connection for hypertension, including due 
to Agent Orange exposure or as secondary to the thyroid disorder, 
also is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


